Exhibit 10.18
 
FORM OF 9% CONVERTIBLE NOTES DUE JULY 1, 2012
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
 
SUNOVIA ENERGY TECHNOLOGIES, INC.


9% CONVERTIBLE SECURED PROMISSORY NOTE DUE JULY 1, 2012


Principal Amount: $100,000
Date: June 10, 2011


FOR VALUE RECEIVED, the undersigned, Sunovia Energy Technologies, Inc., a Nevada
corporation (the “Company”), hereby unconditionally promises to pay to the order
of [NAME] (“PAYEE”), at [ADDRESS] or such other address given to the Company by
Payee, the principal sum of ONE HUNDRED THOUSAND AND 00/100 DOLLAR
($100,000.00), in lawful money of the United States of America, together with
interest thereon as provided in this Note.


1.      DEFINITIONS. When used in this Note, the following terms shall have the
respective meanings specified herein or in the section referred to:
 
“BUSINESS DAY” means any day other than a Saturday, Sunday, or other day on
which a bank is authorized to be closed under the laws of Florida.
 
“CHANGE OF CONTROL” means the consummation of any transaction or series of any
related transactions (including without limitation, by way of merger) the result
of which is that any “person” (as defined in Section 13(d) of the Exchange Act)
or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13(d)(3) and 13(d)(5) under
the Exchange Act) of more than fifty percent (50%) of the voting power of the
Common Stock.
 
“COMMON STOCK” means the Common Stock, par value $0.001 per share, of the
Company, any successor class or classes of common equity (however designated) of
the Company into or for which such Common Stock may hereafter be converted,
exchanged, or reclassified and any class or classes of common equity (however
designated) of the Company which may be distributed or issued with respect to
such Common Stock or successor class or classes to holders thereof generally.
 
 
1

--------------------------------------------------------------------------------

 
 
 “CONVERSION PRICE” means 150% of the average of the high and low trading prices
per share of the Company’s Common Stock for the 20 trading days beginning 10
days prior to the date of this Note and ending 10 trading days after the date of
this Note, as adjusted pursuant to the terms of this Note.
 
“CURRENT MARKET PRICE” means the average of the high and low trading prices in
the over-the-counter market as reported by the National Association of
Securities Dealers, Inc. Automated Quotations System or such other system then
in use. If such security is not quoted by any such organization, then the
Current Market Price of such security shall be the fair market value thereof as
determined in good faith by the Board of Directors of the Company.
 
 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
 
“LOAN DOCUMENTS” means this Note, the Financing Statement, and all other loan
and collateral documents evidencing or securing the Obligation.
 
“MATURITY DATE” means July 1, 2012.
 
“MAXIMUM RATE” means the highest non-usurious rate of interest (if any)
permitted from day to day by applicable law.
 
 “OBLIGATION” shall mean all indebtedness, liabilities, and obligations, of the
Company arising under this Note and any other Loan Documents.
 
“SEC” means the Securities and Exchange Commission and any successor thereof.
 
2.      PAYMENT AND SECURITY.
 
(a)   PAYMENT OF PRINCIPAL AND INTEREST. The unpaid principal of, and interest
on, this Note shall be due and payable on the Maturity Date.
 
(b) VOLUNTARY PREPAYMENT. The Company reserves the right, upon ten (10) days'
prior notice to Payee, to prepay the outstanding principal balance of this Note,
in whole or in part, at any time and from time to time. All prepayments shall be
made together with payment of interest accrued on the amount of principal being
prepaid through the date of such prepayment.
 
 (c) PAYMENTS GENERALLY. If any portion of the principal of or any installment
of interest on, this Note becomes due and payable on any day other than a
Business Day, the due date of that payment shall be extended to the next
succeeding Business Day. Payments made hereunder shall be applied first to
accrued interest and then to principal.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) SECURITY. The payment of this Note shall be secured by, and Payee shall have
a lien upon, all of the assets of the Company, which lien may be evidenced by a
UCC-1 Financing Statement having a collateral description identical to that
included on Exhibit A attached hereto and made a part hereof. No Financing
Statement shall be valid or authorized if it shall contain any collateral
description other than that included on Exhibit A attached hereto.


3.      WAIVER. Except as provided herein, the Company and each other party
liable for payment of this Note, jointly and severally waive presentment,
demand, protest, notice of protest and non-payment, or other notice of default,
notice of acceleration and intention to accelerate, or other notice of any kind,
and agree that their liability under this Note shall not be affected by any
renewal or extension in the time of payment hereof, or in any indulgences, or by
any release or change in any security for the payment of this Note, and hereby
consent to any and all renewals, extensions, indulgences, releases, or changes,
regardless of the number of such renewals, extensions, indulgences, releases, or
changes.
 
4.      EVENTS OF DEFAULT AND REMEDIES. An “EVENT OF DEFAULT” shall exist
hereunder if any one or more of the following events shall occur and be
continuing: (a) the Company shall fail to pay when due any principal of, or
interest upon, this Note or the Obligation and such failure shall continue for
three (3) Business Days after such payment became due; or (b) the Company shall
fail to perform any of the material covenants or agreements contained herein or
in any other Loan Document and such failure shall continue unremedied for thirty
(30) days after written notice thereof; or (c) the Company shall (1) apply for
or consent to the appointment of a receiver, trustee, intervener, custodian, or
liquidator of itself or of all or a substantial part of its assets, (2) be
adjudicated bankrupt or insolvent or file a voluntary petition for bankruptcy or
admit in writing that it is unable to pay its debts as they become due, (3) make
a general assignment for the benefit of creditors, (4) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any bankruptcy or insolvency laws, or (5) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
it in any bankruptcy, reorganization, or insolvency proceeding, or take
corporate action for the purpose of effecting any of the foregoing; or (d) the
dissolution or liquidation of the Company.
 
Upon the occurrence of any Event of Default hereunder, then Payee may, at its
option, (i) declare the entire unpaid principal balance and accrued interest
upon the Obligation to be immediately due and payable without presentment or
notice of any kind which the Company waives pursuant to SECTION 3 herein, and/or
(ii) pursue and enforce any of Payee's rights and remedies available pursuant to
any applicable law or agreement.
 
5.      REPRESENTATIONS AND WARRANTIES COMPANY.
 
(a) The Company represents and warrants to Payee that:


(i)       the Company is duly organized and in good standing under the laws of
the state of its incorporation, formation, or organization and has the power to
own its property and to carry on its business in each jurisdiction in which such
Company operates;
 
(ii)       the Company has full power and authority to enter into this Note and
the other Loan Documents, to execute and deliver the Loan Documents, and to
incur the obligations provided for in the Loan Documents, all of which has been
duly authorized by all necessary action;
 
(iii)       the Loan Documents are the legal and binding obligations of the
Company, enforceable in accordance with their respective terms;
 
(iv)         the Company has filed all reports, schedules, forms, statements,
and other documents required to be filed by the Company with the SEC pursuant to
the reporting requirements of the Exchange Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC DOCUMENTS”); and
 
 
3

--------------------------------------------------------------------------------

 
 
(v)         as of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
   (b) Payee represents and warrants to the Company that:
 
(i) Payee is a shareholder of the Company and an “accredited investor” as
defined in Rule 501 of Regulation D of the Securities Act of 1933;
 
(ii) Payee can bear the risk of investment in this Note for an indefinite period
of time and has no need for liquidity in the investment;
 
(iii) Payee has reviewed the Company’s periodic reports as filed with the SEC,
including its financial statements and the notes thereto, and is familiar with
the Company’s operations, history, management, business and current financial
condition;
 
(iv) Payee has reviewed and executed a Note Subscription Agreement relating to
this Note and all statements and representations made therein by Payee are true
and accurate.
 
6.      NO WAIVER. No waiver by Payee of any of its rights or remedies hereunder
or under any other document evidencing or securing this Note or otherwise, shall
be considered a waiver of any other subsequent right or remedy of Payee; no
delay or omission in the exercise or enforcement by Payee of any rights or
remedies shall ever be construed as a waiver of any right or remedy of Payee;
and no exercise or enforcement of any such rights or remedies shall ever be held
to exhaust any right or remedy of Payee.
 
7.      USURY LAWS. Regardless of any provision contained in this Note, Payee
shall never be deemed to have contracted for or be entitled to receive, collect,
or apply as interest on this Note (whether termed interest herein or deemed to
be interest by judicial determination or operation of law) any amount in excess
of the Maximum Rate, and, in the event that Payee ever receives, collects, or
applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
this Note, and, if the principal balance of this Note is paid in full, then any
remaining excess shall forthwith be paid to the Company.
 
8.      CONVERSION RIGHTS.
 
(a)      CONVERSION PRIVILEGE. During the period of time commencing on September
1, 2011 and continuing until the payment in full of this Note, Payee, at its
option may convert all of the outstanding principal balance of, and all accrued
interest on, this Note into the number of shares of Common Stock obtained by
dividing (i) the unpaid principal amount of, and interest through the date of
conversion on, this Note to be converted, by (ii) the Conversion Price. Partial
conversion shall not be permitted at any time.
 
(b)      CONVERSION PROCEDURE. To convert this Note pursuant to this SECTION 8,
Payee must (i) complete and sign the “Form of Election to Convert” attached
hereto as Exhibit B, (ii) pay any transfer or similar tax if required by SECTION
8(f), and (iii) surrender this Note to the Company. As promptly as practicable
after delivery of an Election to Convert in accordance with this SECTION 8(b),
the Company shall issue and deliver to Payee, a certificate or certificates
representing, or enter into the books of its transfer agent in electronic form,
the full number of whole shares of Common Stock issuable upon the conversion of
this Note in accordance with the provisions of this SECTION 8.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) MANDATORY CONVERSION. If at any time while this Note is outstanding, all of
the Common Stock issuable upon conversion of the Note is freely trading, and the
last sale price of the Company’s common stock asreported equals or exceeds 200%
of the Conversion Price per share for more than 20 consecutive trading days,
with average daily volume for the period in excess of 50,000 shares per day,
then the Company may, by written notice to all holders of the Notes, force
conversion at the Conversion Price. If the Company elects a mandatory
conversion, this Note shall be surrendered by Payee to the Company promptly upon
receipt of the notice, and the Company shall issue and deliver to Payee, a
certificate or certificates representing, or enter into the books of its
transfer agent in electronic form, the full number of whole shares of Common
Stock issuable upon the conversion of this Note in accordance with the
provisions of this SECTION 8


(d)      CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES. No fractional shares of
Common Stock or scrip representing fractional shares of Common Stock shall be
issued upon conversion of the principal of, or interest on, this Note. If any
fractional share of Common Stock would be issuable upon the conversion of any
portion of this Note, the Company shall pay a cash adjustment therefor in
respect of such fractional share equal to the product of (i) the percentage
representing such fractional share multiplied by (ii) the Conversion Price.
 
(d)      ADJUSTMENT OF CONVERSION PRICE.
 
(i)      If the Company shall (A) pay a dividend or other distribution, in
Common Stock, on any class of capital stock of the Company, (B) subdivide the
outstanding Common Stock into a greater number of shares by any means or (C)
combine the outstanding Common Stock into a smaller number of shares by any
means (including, without limitation, a reverse stock split) (any such event
being an “ADJUSTMENT EVENT”), then in each such case the Conversion Price shall
be decreased or increased as follows: the adjusted Conversion Price shall be
equal to the Conversion Price in effect immediately prior to the effective date
of the Adjustment Event, multiplied by a fraction whose numerator is the number
of shares of Common Stock issued and outstanding immediately prior to such
effective date, and whose denominator is the number of such shares outstanding
immediately after such effective date. An adjustment made pursuant to this
SECTION 8(d)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date of such
subdivision or combination, as the case may be. Notwithstanding anything
contained herein to the contrary, no adjustment in the Conversion Price shall be
required unless cumulative adjustments would require an increase or decrease of
at least 10% in the Conversion Price then in effect.
 
(ii)      Whenever the Conversion Price is adjusted as provided herein, the
Company shall promptly provide Payee with written notice of such adjustment
setting forth the Conversion Price in effect after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.
 
(e)      TAXES ON SHARES ISSUED. The issuance of a certificate or certificates
on conversion of this Note shall be made without charge to the Payee for any tax
or charge with respect to the issuance thereof. The Company shall not, however,
be required to pay any tax or charge which may be payable with respect to any
transfer involved in the issuance and delivery of a certificate or certificates
in any name other than that of Payee, and the Company shall not be required to
issue or deliver any such certificate or certificates unless and until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or charge or shall have established to the satisfaction
of the Company that such tax or charge has been paid.
 
(f)      RESERVATION OF SHARES; SHARES TO BE FULLY PAID; COMPLIANCE WITH
GOVERNMENT REQUIREMENTS. The Company shall reserve, out of its authorized but
unissued Common Stock or its Common Stock held in treasury, sufficient shares of
Common Stock to provide for the conversion of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
Before taking any action which would cause an adjustment reducing the Conversion
Price below the then par value, if any, of the Common Stock issuable upon
conversion of this Note, the Company will take all corporate action which may,
in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue Common Stock at such adjusted Conversion Price. The
Company covenants that all Common Stock which may be issued upon conversion of
this Note will, upon issuance, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issuance and delivery thereof.
 
(h)      NOTICE TO PAYEE PRIOR TO CERTAIN ACTIONS. In the event that:
 
(i)      the Company shall declare or authorize any event which would result in
an adjustment in the Conversion Price under SECTION 8(d) or require the
execution of an amended and restated Note; or
 
(ii)      the Company shall authorize the combination, consolidation or merger
of the Company for which approval of any stockholders of the Company is
required, the sale or transfer of all or substantially all of the assets of the
Company or the voluntary or involuntary dissolution, liquidation or winding-up
of the Company in whole or in part; then, in each such case, the Company shall
give or cause to be given to Payee, as promptly as possible but in any event at
least 10 days prior to the applicable date hereinafter specified, a notice
stating the date on which a record is to be taken for the purpose of determining
the holders of outstanding Common Stock entitled to participate in such event,
the date on which such event is expected to become effective or occur and the
date on which it is expected that holders of outstanding Common Stock of record
shall be entitled to surrender their shares, or receive any items, in connection
with such event. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of such event.
 
 (i)      LIMITATION ON NUMBER OF COMMON SHARES. Notwithstanding any other
provision herein, the Company shall not be obligated to issue any shares of
Common Stock upon the conversion of this Note, or any portion thereof, if the
issuance of such shares of Common Stock would exceed the number of shares of
Common Stock that the Company may issue upon conversion of this Note, or such
portion thereof, without breaching the Company's obligations under applicable
law, the rules or regulations of the SEC or any stock exchange on which the
Common Stock is listed, except that such limitation shall not apply in the event
that the Company (i) obtains the approval of its stockholders, or (ii) obtains a
written opinion from counsel to the Company that such approval is not required.
 
9.      NOTICE. Whenever this Note requires or permits any notice, approval,
request, or demand from one party to another, the notice, approval, request, or
demand must be in writing and shall be deemed to have been given when personally
served or when deposited in the United States mails, registered or certified,
return receipt requested, addressed to the party to be notified at the following
address (or at such other address as may have been designated by written
notice):
 
 
Payee:

 
The Company:
Sunovia Energy Technologies, Inc.

 
Attention: Patricia C. Meringer, Corporate Counsel & Secretary

 
106 Cattlemen Road

 
Sarasota, FL  34232

 
 
 
6

--------------------------------------------------------------------------------

 
 
10.      AMENDMENT. This Note may be amended or modified only by written
instrument duly executed by the Company and Payee.
 
11.      COSTS. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity, or in bankruptcy, receivership, or other court proceedings, then the
Company agrees to pay all costs of collection, including, but not limited to,
court costs and reasonable attorneys' fees, including all costs of appeal.
 
12.      SUCCESSORS AND ASSIGNS. This Note shall inure to the benefit of Payee
and its successors and assigns; provided, however, Payee may not (without the
prior written consent of the Company, such consent not to be unreasonably
withheld or delayed and such consent not to be required if an Event of Default
exists) assign or negotiate this Note to any Person.
 
13.      GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED,
INTERPRETED, AND APPLIED IN ACCORDANCE WITH THE LAWS OF FLORIDA.
 
14.      LIMITATION OF LIABILITY. Anything in this Note to the contrary
notwithstanding, it is specifically provided that the Company shall not have any
personal or corporate liability for the payment of this Note or be liable for a
money judgment or otherwise in the event of an Event of Default, it being
understood that the holders of this Note may look only to the security provided
by the Pledge Agreement and the other Loan Documents to enforce the payment of
the Obligation, except for the interest of the Company in the collateral pledged
by the Pledge Agreement or any other property of the Company covered by a lien
or security interest securing payment of the Obligation; provided, however, that
the liability of the Company shall at all times be one hundred percent (100%)
liability for (a) any and all damages, costs, and expenses suffered or incurred
by Payee as a result of, in connection with or relating to any representation or
warranty made by the Company to Payee which shall prove to be untrue or
inaccurate in any material respects, and (b) the costs, expenses, and fees,
including but not limited to, court costs and reasonable attorneys' fees,
arising in connection with the collection of the Obligation.
 
15.      FINAL AGREEMENT. THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
 

 
THE COMPANY
         
SUNOVIA ENERGY TECHNOLOGIES, INC., a Nevada corporation
           
BY:
/s/ Arthur Buckland       Arthur Buckland             ITS: Chief Executive
Officer  

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
COLLATERAL DESCRIPTION
 


 
All assets of Sunovia Energy Technologies, Inc., a Nevada corporation, having
its principal place of business at 106 Cattlemen Road, Sarasota, FL  34232,
including but not limited to tangible personal property, furniture, fixtures,
equipment, inventory, cash, bank accounts and accounts receivable.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF ELECTION TO CONVERT
 
I, the undersigned Payee under that certain Convertible Promissory Note dated
June 10, 2011 (the “Note”) hereby elect to convert the Note into shares of
common stock of Sunovia Energy Technologies, Inc., effective as of
______________, _______.  I hereby surrender the Note for conversion and deliver
the Note to the Company for cancellation. I hereby certify to the Company that
my taxpayer identification number is: .
 
I acknowledge that the Conversion Price is $_____ and that the outstanding
principal and accrued interest on the Note shall be converted based on that
price.
 
I hereby instruct the Company to issue the shares into which the Note is
converted as follows (check ONE box only):
 
□ Issue a certificate representing the shares in the name of the undersigned to
be delivered to the undersigned by hand or the following address:
 


 


 


 
□ Register the shares in book entry form as follows (list name and mailing
address of the holder of the shares):
 


 


 


 


 
Signed and attested to this __ day of __________, 201_.
 
 
9